DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Li(NixMnyCoz)O2 (where 0 < x < 1, 0 < y < 1, 0 < z < 1, and x + y + z = 1) (Species A), graphite (Species B), and solid-state electrolyte (C2 of Species C), see Claims 1-6, 9-16, and 19-20, in the reply filed on January 12, 2022 is acknowledged. Because no statement indicating whether the election was made with or without traverse, the election has been treated as an election without traverse, see MPEP 818.01.
Claims 7-8 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101905167B1, see also EPO machine generated English translation provided with this Office Action) and further in view of Han et al. (US PGPub 2010/0143774).
Regarding Claims 1 and 11, Kim discloses in Figs. 3-4 and 9-10 a battery (20) that cycles lithium ions ([0005], [0029], [0046], [0065], wherein the battery 10 has a charge/discharge cycle and therefore cycles lithium ions) comprising:

at least one second monopolar electrode (230, 240) having a second polarity (negative) opposite to the first polarity (positive) and comprising a second electroactive material (240) that reversibly cycles lithium ions and that is distinct from the first electroactive material (220) disposed on one side of a second current collector (230) in electrical communication with a second tab (2) ([0046], [0032], [0035], [0059]-[0060]), wherein the first tab (4) and the second tab (2) are in electrical communication with an external circuit ([0060], wherein battery 20 is discharged through the first and second tabs 4, 2 and therefore the first and second tabs 4, 2  are necessarily and inherently in electrical communication with an external circuit); and 
at least one bipolar electrode (210, 220, 230, 240) disposed between and electrically insulated from the first monopolar electrode (210, 220) and the second monopolar electrode (230, 240), wherein a first side (210, 220) of the bipolar electrode (210, 220, 230, 240) has the first polarity (positive) and comprises a third electroactive material (220) that reversibly cycles lithium ions disposed on a third current collector (210) ([0046], [0030]-[0031]) and a second side (230, 240) of the bipolar electrode (210, 220, 230, 240) has the second polarity (negative) and comprises a fourth electroactive material (240) that reversibly cycles lithium ions and disposed on a fourth current collector (230) ([0046], [0032], [0035]), wherein the third and fourth current collectors (210, 230) are adjacent to one another and free of any tabs or external electrical connectors (Figs. 4 and 9, [0046], [0032]-[0033]).

    PNG
    media_image1.png
    566
    1060
    media_image1.png
    Greyscale

As noted above, Kim discloses wherein the first monopolar electrode comprises (210, 220) the first electroactive material (220) disposed on one side of the first current collector (210) and further discloses wherein the second monopolar r electrode (230, 240) comprises the second electroactive material (240) disposed on one side of the second current collector (240) (Figs. 3-4, [0046]).
Consequently, Kim does not disclose wherein the first monopolar electrode comprises the first electroactive material disposed on two sides of the first current collector and wherein the second monopolar electrode comprises the second electroactive material disposed on two sides of the second current collector.
Han teaches in in Figs. 1-2 a battery that cycles lithium ions ([0012], [0040]-[0042], see lithium ion active materials utilized in a rechargeable battery) comprising:

a second monopolar electrode (113) having a second polarity (negative) opposite to the first polarity (positive) and comprising a second electroactive material (113b) disposed on two sides of a second current collector (113a) ([0012], [0042])
and a bipolar electrode (115) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113) ([0040], [0045], see separator 114 that electrically insulates the bipolar electrode 115 from the first monopolar electrode 112 and the second monopolar electrode 113).
Specifically, Han teaches wherein it is possible to increase the voltage of the battery without remarkably increasing the volume of the battery by using the bipolar electrode (115, 115’…) ([0067]).
It would have been obvious to one of ordinary skill in the art to form the first monopolar of Kim to comprise the first electroactive material disposed on two sides of the first current collector to form the second monopolar electrode of Kim to comprise the second electroactive material disposed on two sides of the second current collector, as taught by Han, as such is a known configuration in the art that increases the voltage of the battery without remarkably increasing the volume of the battery, wherein the skilled artisan would have reasonable expectation that such would successfully form a battery comprising at least one first monopolar electrode, at least one second monopolar electrode, and at least one bipolar electrode, as desired by Kim. 

Consequently, modified Kim does not disclose a plurality of bipolar electrodes disposed between and electrically insulated from the first monopolar electrode and the second monopolar electrode.
Han further teaches wherein the battery may comprise a plurality of bipolar electrodes (115, 115’…) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113) ([0040], [0045]-[0046], see separator 114 that electrically insulates the bipolar electrode 115 from the first monopolar electrode 112 and the second monopolar electrode 113). 
Specifically, Han teaches wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes (115, 115’…) ([0048]-[0053]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of bipolar electrodes in the battery of modified Kim, such that the plurality of bipolar electrodes are disposed between and electrically insulated from the first monopolar electrode and the second monopolar electrode of modified Kim, as further taught by Han, in order to increase an output and a capacity of the battery of modified Kim.
Modified Kim discloses in Figs. 3-4 and 9-10 of Kim wherein the battery (20 of Kim) comprises a plurality of unit cells (200 of Kim) ([0048], [0064] of Kim, e.g. 10 unit cells). 

It would have been obvious to one of ordinary skill in the art to connect at least one first unit cell in the battery of modified Kim in parallel and at least one second unit cell in the battery of modified Kim in series, as disclosed by modified Kim, as the connection of the plurality of unit cells in the battery of modified Kim is not particularly limited so long as it achieves the required total capacity.
Regarding Claims 2 and 12, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) in order to achieve the desired output and capacity of the battery (20 of Kim) ([0065] of Kim, [0053] of Han).
Moreover, modified Kim discloses wherein the first tabs (4 of Kim) of each of the plurality of monopolar electrodes (210, 220 of Kim) may be connected in series or parallel with one another and the second tabs (2 of Kim) of each of the plurality of monopolar second electrodes (230, 240 of Kim) may be connected in series or parallel with one another ([0018], [0060]-[0061] of Kim).
It would have been obvious to one of ordinary skill in the art to connect the first tabs of each of a plurality of first monopolar electrodes of modified Kim and the second tabs of each of a plurality of second monopolar electrodes of modified Kim in parallel with one another respectively, as disclosed by modified Kim, as the connection of the plurality of unit cells in the 
Regarding Claims 3-4 and 13, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the first electroactive material (220 of Kim) and the third electroactive material (220 of Kim) are the same ([0046], [0031] of Kim, see annotated Fig. 3 of Kim provided below) and wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) are the same ([0046], [0035] of Kim, see annotated Fig. 3 of Kim provided below).

    PNG
    media_image1.png
    566
    1060
    media_image1.png
    Greyscale

Regarding Claims 5-6, 10, 14-15 and 20, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the first electroactive material (220 of Kim) and the third electroactive material (220 of Kim) is not particularly limited and may be a known positive electroactive material, such as lithium cobalt oxide (LCO, LiCoO2,) ([0031] of Kim), which read on Li(NixMnyCoz)O2 (where 0 < x < 1, 0 < y < 1, 0 < z < 1, and x + y + z = 1).
2 as the first electroactive material and the third electroactive material of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully function as the first electroactive material and the third electroactive material desired by modified Kim.
Modified Kim further discloses wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) is not particularly limited and may be a graphite-based material ([0035] of Kim).
Modified Kim further discloses in the teachings of Han wherein graphite may be utilized as a negative electroactive material ([0041], [0043] of Han).
It would have been obvious to one of ordinary skill in the art to utilize graphite as the second electroactive material and the fourth electroactive material of modified Kim, as further taught by Han in modified Kim, as such is a graphite-based material and therefore the skilled artisan would have reasonable expectation that such would successfully function as the second electroactive material and the fourth electroactive material desired by modified Kim.
The Examiner notes that the instant specification discloses wherein a maximum difference in voltage between the first electroactive material and the fourth electroactive material and between the second electroactive material and the third electroactive material is necessarily and inherently less than or equal to about 2.4 V when the first electroactive material and third electroactive material is Li(NixMnyCoz)O2 (where 0 < x < 1, 0 < y < 1, 0 < z < 1, and x + y + z = 1) and the second electroactive material and fourth electroactive material is graphite ([0012]-[0013], [0017], [0088], [0095]).
2,) ([0031] of Kim) and wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) is graphite ([0041], [0043] of Han), a maximum difference in voltage between the first electroactive material and the fourth electroactive material and between the second electroactive material and the third electroactive material is necessarily and inherently less than or equal to about 2.4 V, as evidenced by [0012]-[0013], [0017], [0088], [0095] of the instant specification. 
Regarding Claim 9, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in a first solid-state electrolyte layer (150 of Kim) disposed between the at least one bipolar electrode (210, 220, 230, 240 of Kim) and the first monopolar electrode (210, 220 of Kim) and a second solid-state electrolyte layer (150 of Kim) disposed between the at least one bipolar electrode (210, 220, 230, 240 of Kim and the second monopolar electrode (230, 240 of Kim) ([0046], see annotated Fig. 3 of Kim provided below).

    PNG
    media_image1.png
    566
    1060
    media_image1.png
    Greyscale

Regarding Claim 16, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses a solid-state electrolyte (150 of Kim) disposed between the first monopolar electrode (210, 220 of Kim) and the bipolar electrode (210, 220, 230, 240 of Kim) and further between the bipolar electrode (210, 220, 230, 240 of Kim) and the second monopolar (230, 240 of Kim) ([0046] of Kim, see annotated Fig. 3 of Kim provided above) and therefore modified Kim discloses a desire to isolate each electrode.
Moreover, modified Kim discloses in the teachings of Han wherein a separator (114 of Han) is disposed between each bipolar electrode of the plurality of bipolar electrodes (115, 115’… of Han) ([0040], [0045]-[0046] of Han).
It would have been obvious to one of ordinary skill in the art to dispose a solid-state electrolyte, as disclosed by modified Kim, between each bipolar electrode of the plurality of bipolar electrodes of modified Kim, as further taught by Han in modified Kim, in order to isolate each of the bipolar electrodes from each other, as desired by modified Kim. 
Claim 19, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses in the teachings of Han wherein the number of bipolar electrodes in the plurality of bipolar electrodes (210, 220, 230, 240 of Kim) disposed between the at least one first monopolar electrode (210, 220 of Kim) the at least one second monopolar (230, 240 of Kim) may be chosen based on a desired output and capacity of the battery (20 of Kim) ([0045]-[0046], [0048]-[0053] of Han).
Consequently, it would have been obvious to one of ordinary skill in the art to utilize at least two bipolar electrodes in the plurality of bipolar electrodes disposed between the at least one first monopolar electrode and the at least one second monopolar electrode of modified Kim, as the number of bipolar electrodes in the plurality of bipolar electrodes is not particularly limited and may be chosen based on a desired output and capacity of the battery of modified Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 31, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 7, 2022